            Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
CARLOS RUIZ FLOREZ,
                       Plaintiff,                      Case No.______________

-v-
                                                       COMPLAINT
PISCES BAR & TAVERN, INC.,

                  Defendant.
_____________________________________x

       Plaintiff, Carlos Ruiz Florez, by his undersigned counsel, hereby files this Complaint and

sues, Pisces Bar & Tavern, Inc., for injunctive relief pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                          JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Carlos Ruiz Florez, currently resides in Queens County New York, and

is sui juris. He is a qualified individual with disabilities under the ADA law. Carlos suffered a

spinal cord injury as a child complete from the T-7 to T11 and has paraplegia. Carlos is bound to

ambulate in a wheelchair. He has visited the property, which forms the basis of this lawsuit and

plan to return to the property to avail himself of the goods and services offered to the public at

the property, and to determine whether the property has been made ADA compliant. His access

to the facility and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and/or accommodations offered therein was denied and/or limited because of these


                                                                                                     1
            Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 2 of 16




disabilities, and will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and ADA violations which exist at the

facility, including but not limited, to those set forth in the Complaint.

       3.      Defendant, Pisces Bar & Tavern, Inc., is a domestic corporation and transacts

 business in the State of New York and within this judicial district. Defendant is the lessee of the

 premises known as Wakamba, which is the subject of this action located on or about at 543 8th

 Ave, New York, NY 10018 (hereinafter the “Facility”).

       4.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       5.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       6.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       7.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       8.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that

 exist at the Facility, which restrict and/or limit his access to the goods and services offered at

 the Facility. The ADA violations are more specifically set forth in this Complaint.

       9.      Plaintiff intends to visit the Facility again in the near future in order to utilize all

 of the goods and services offered therein but will be unable to do so because of the physical


                                                                                                          2
         Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 3 of 16




barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      10.     Defendant has discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant is compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      11.     Defendant has discriminated against Plaintiff by failing to comply with the above

requirements. A specific, although not exclusive, list of unlawful physical barriers, dangerous

conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to access the

Facility and full and equal enjoyment of the goods, services offered at the Facility include:

 I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
      PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
      AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
      ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.
         ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
         within the site from accessible parking spaces and accessible passenger loading
         zones; public streets and sidewalks; and public transportation stops to the accessible
         building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
         provided in accordance with 206.4. Entrance doors, doorways, and gates shall comply
         with 404 and shall be on an accessible route complying with 402. ADAAG 206.4.1
         Public Entrances. In addition to entrances required by 206.4.2 through 206.4.9, at
         least 60 percent of all public entrances shall comply with 404. ADAAG 207
         Accessible Means of Egress ADAAG 207.1 General. Means of egress shall comply

                                                                                                   3
         Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 4 of 16




          with section 1003.2.13 of the International Building Code (2000 edition and 2001
          Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than 1⁄2 inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       EXTERIOR SIDE OF THE FIRST OF TWO DOORS AT MAIN ENTRANCE. NON-
       COMPLIANT CHANGE IN FLOOR LEVEL WITHIN REQUIRED MANEUVERING
       CLEARANCE AT EXTERIOR SIDE OF THE FIRST OF TWO DOORS AT MAIN
       ENTRANCE.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       INTERIOR SIDE OF THE FIRST OF TWO DOORS AT ENTRANCE.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
IV.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       EXTERIOR SIDE OF THE SECOND OF TWO DOORS AT ENTRANCE.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
V.     INACCESSIBLE DINING TABLES. NON-COMPLIANT HEIGHT OF DINING
       TABLES EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM
       KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING TABLES. MINIMUM
       PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent
          of the seating spaces and standing spaces at the dining surfaces shall comply with
          902. ADAAG 902.2 Clear Floor or Ground Space. A clear floor space complying
          with 305 positioned for a forward approach shall be provided. Knee and toe clearance
          complying with 306 shall be provided. ADAAG 902.3 Height. The tops of dining
          surfaces and work surfaces shall be 28 inches (710 mm) minimum and 34 inches (865
          mm) maximum above the finish floor or ground. ADAAG 306.2 Toe Clearance.
          ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an


                                                                                              4
          Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 5 of 16




          element as part of a clear floor space, the toe clearance shall extend 17 inches (430
          mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
          inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
          Minimum Required Depth. Where knee clearance is required under an element as part
          of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
          above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the
          finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
          (760 mm) wide minimum.
VI.    INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS
       MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE
       CLEARANCE NOT PROVIDED AT BAR. PORTION OF BAR REQUIRED TO BE
       ACCESSIBLE NOT PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent
          of the seating spaces and standing spaces at the dining surfaces shall comply with
          902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
          Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
          902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
          counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
          space complying with 305 positioned for a forward approach shall be provided. Knee
          and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
          tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
          34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
          Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
          required at an element as part of a clear floor space, the toe clearance shall extend 17
          inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
          clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
          Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
          required under an element as part of a clear floor space, the knee clearance shall be 11
          inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
          27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
          clearance shall be 30 inches (760 mm) wide minimum.
VII.   COMPLIANT SIGNAGE IDENTIFYING THE MEN'S RESTROOM NOT PROVIDED
       AS REQUIRED.
       a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
          with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
          exterior signs identifying permanent rooms and spaces shall comply with 703.1,
          703.2, and 703.5. Where pictograms are provided as designations of permanent
          interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
          descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section


                                                                                                5
           Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 6 of 16




           216.2 applies to signs that provide designations, labels, or names for interior rooms or
           spaces where the sign is not likely to change over time. Examples include interior
           signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
           text descriptors are required for pictograms that are provided to label or identify a
           permanent room or space. Pictograms that provide information about a room or space,
           such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
           are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
           with 703. Where both visual and tactile characters are required, either one sign with
           both visual and tactile characters, or two separate signs, one with visual, and one with
           tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
           Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
           above the finish floor or ground surface, measured from the baseline of the lowest
           tactile character and 60 inches (1525mm) maximum above the finish floor or ground
           surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
           Location. Where a tactile sign is provided at a door, the sign shall be located
           alongside the door at the latch side. Where a tactile sign is provided at double doors
           with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign
           is provided at double doors with two active leafs, the sign shall be located to the right
           of the right hand door. Where there is no wall space at the latch side of a single door
           or at the right side of double doors, signs shall be located on the nearest adjacent wall.
           Signs containing tactile characters shall be located so that a clear floor space of 18
           inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the tactile
           characters, is provided beyond the arc of any door swing between the closed position
           and 45 degree open position.
VIII.   INACCESSIBLE MEN'S RESTROOM. REQUIRED MINIMUM CLEAR WIDTH NOT
        PROVIDED AT DOOR OF MEN'S RESTROOM.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32 inches
           (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.
 IX.    NON-COMPLIANT RISE IN FLOOR LEVEL AT THRESHOLD OF DOOR AT
        MEN'S RESTROOM ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
        RAMP NOT PROVIDED FOR NON-COMPLIANT RISE IN FLOOR LEVEL AT
        THRESHOLD OF DOOR AT MEN'S RESTROOM.
        a. ADAAG 404.2.5 Thresholds. Thresholds, if provided at doorways, shall be 1⁄2 inch
           (13 mm) high maximum. Raised thresholds and changes in level at doorways shall
           comply with 302 and 303. ADAAG 303.4 Ramps. Changes in level greater than 1⁄2
           inch high shall be ramped, and shall comply with 405 or 406.
  X.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR OF MEN'S RESTROOM. NON-COMPLIANT CHANGE IN FLOOR LEVEL



                                                                                                   6
          Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 7 of 16




       WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR OF MEN'S
       RESTROOM.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
XI.    NON-COMPLIANT DOOR KNOB AT DOOR OF MEN'S RESTROOM REQUIRES
       TWISTING OF THE WRIST.
       a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
          operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
          Operable parts shall be operable with one hand and shall not require tight grasping,
          pinching, or twisting of the wrist. The force required to activate operable parts shall
          be 5 pounds maximum.
XII.   INACCESSIBLE LIGHT SWITCH IN MEN'S RESTROOM. NON-COMPLIANT
       HEIGHT OF LIGHT SWITCH IN MEN'S RESTROOM EXCEEDS MAXIMUM
       HEIGHT ALLOWANCE.
       a. ADAAG 205 Operable Parts ADAAG 205.1 General. Operable parts on accessible
          elements, accessible routes, and in accessible rooms and spaces shall comply with
          309. ADAAG Advisory 205.1 General. Controls covered by 205.1 include, but are
          not limited to, light switches, circuit breakers, duplexes and other convenience
          receptacles, environmental and appliance controls, plumbing fixture controls, and
          security and intercom systems. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
          Unobstructed. Where a forward reach is unobstructed, the high forward reach shall be
          48 inches (1220 mm) maximum and the low forward reach shall be 15 inches (380
          mm) minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed High
          Reach. Where a high forward reach is over an obstruction, the clear floor space shall
          extend beneath the element for a distance not less than the required reach depth over
          the obstruction. The high forward reach shall be 48 inches (1220 mm) maximum
          where the reach depth is 20 inches (510 mm) maximum. Where the reach depth
          exceeds 20 inches (510 mm), the high forward reach shall be 44 inches (1120 mm)
          maximum and the reach depth shall be 25 inches (635 mm) maximum. ADAAG
          308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground
          space allows a parallel approach to an element and the side reach is unobstructed, the
          high side reach shall be 48 inches (1220 mm) maximum and the low side reach shall
          be 15 inches (380 mm) minimum above the finish floor or ground. EXCEPTIONS: 1.
          An obstruction shall be permitted between the clear floor or ground space and the
          element where the depth of the obstruction is 10 inches (255 mm) maximum.
          ADAAG 308.3.2 Obstructed High Reach. Where a clear floor or ground space allows
          a parallel approach to an element and the high side Reach is over an obstruction, the


                                                                                                7
           Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 8 of 16




           height of the obstruction shall be 34 inches (865 mm) maximum and the depth of the
           obstruction shall be 24 inches (610 mm) maximum. The high side reach shall be 48
           inches (1220 mm) maximum for a reach depth of 10 inches (255 mm) maximum.
           Where the reach depth exceeds 10 inches (255 mm), the high side reach shall be 46
           inches (1170 mm) maximum for a reach depth of 24 inches (610 mm) maximum.
XIII.   REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN MEN'S
        RESTROOM.
        a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
           rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
           with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304 shall
           be provided within the room. ADAAG 304.3.1 Circular Space. The turning space
           shall be a space of 60 inches (1525 mm) diameter minimum. The space shall be
           permitted to include knee and toe clearance complying with 306.
XIV.    INACCESSIBLE WATER CLOSET IN MEN'S RESTROOM. INACCESSIBLE
        TRAVEL PATH LEADING TO WATER CLOSET IN MEN'S RESTROOM.
        REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH
        LEADING TO WATER CLOSET IN MEN'S RESTROOM.
        a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
           comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
           or more of the following components: walking surfaces with a running slope not
           steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
           and platform lifts. All components of an accessible route shall comply with the
           applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
           General. Walking surfaces that are a part of an accessible route shall comply with
           403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
           clear width of walking surfaces shall be 36 inches (915 mm) minimum.
 XV.    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
        MEN'S RESTROOM.
        a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
           Clearances around water closets and in toilet compartments shall comply with 604.3.
           ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
           minimum measured perpendicular from the side wall and 56 inches (1420 mm)
           minimum measured perpendicular from the rear wall.
XVI.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
        WATER CLOSET IN MEN'S RESTROOM.
        a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
           bars shall be provided on the side wall closest to the water closet and on the rear wall.
XVII.   INACCESSIBLE URINAL IN MEN'S RESTROOM.. REQUIRED CLEAR FLOOR
        SPACE NOT PROVIDED AT URINAL IN MEN'S RESTROOM.



                                                                                                   8
           Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 9 of 16




         a. ADAAG 605 Urinals ADAAG 605.3 Clear Floor Space. A clear floor or ground
            space complying with 305 positioned for forward approach shall be provided.
            ADAAG 305.3 Size. The clear floor or ground space shall be 30 inches (760 mm)
            minimum by 48 inches (1220 mm) Minimum.
XVIII.   NON-COMPLIANT HEIGHT OF WALL MOUNTED URINAL IN MEN'S
         RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG 605 Urinals ADAAG 605.1 General. Urinals shall comply with 605
            ADAAG 605.2 Height and Depth. Urinals shall be the stall-type or the wall-hung
            type with the rim 17 inches (430 mm) maximum above the finish floor or ground.
            Urinals shall be 131⁄2 inches (345 mm) deep minimum measured from the outer face
            of the urinal rim to the back of the fixture.
 XIX.    INACCESSIBLE LAVATORY IN MEN'S RESTROOM. REQUIRED MINIMUM
         CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN MEN'S RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
            or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
            minimum.
  XX.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
         LAVATORY IN MEN'S RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
            ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
            element as part of a clear floor space, the toe clearance shall extend 17 inches (430
            mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
            inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
            Minimum Required Depth. Where knee clearance is required under an element as part
            of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9 inches
            above the ground, and 8 inches deep minimum at 27 inches (685 mm) above the
            finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
            (760 mm) wide minimum.
 XXI.    INACCESSIBLE PAPER TOWEL DISPENSER IN MEN'S RESTROOM. NON
         COMPLIANT MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN MEN'S
         RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
            must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
            Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
            high forward reach shall be 48 inches maximum and the low forward reach shall be
            15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed


                                                                                                 9
           Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 10 of 16




            High Reach. Where a high forward reach is over an obstruction, the clear floor space
            shall extend beneath the element for a distance not less than the required reach depth
            over the obstruction. The high forward reach shall be 48 inches maximum where the
            reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
            high forward reach shall be 44 inches maximum and the reach depth shall be 25
            inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where
            a clear floor or ground space allows a parallel approach to an element and the side
            reach is unobstructed, the high side reach shall be 48 inches maximum and the low
            side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
            308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a parallel
            approach to an element and the high side reach is over an obstruction, the height of
            the obstruction shall be 34 inches maximum and the depth of the obstruction shall be
            24 inches maximum. The high side reach shall be 48 inches maximum for a reach
            depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the high side
            reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
XXII.    INACCESSIBLE MIRROR IN MEN'S RESTROOM. NON COMPLIANT MOUNTED
         HEIGHT OF MIRROR IN MEN'S RESTROOM EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
         a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
            installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.

XXIII.   COMPLIANT SIGNAGE IDENTIFYING THE WOMEN'S RESTROOM NOT
         PROVIDED AS REQUIRED.
         a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
            with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
            exterior signs identifying permanent rooms and spaces shall comply with 703.1,
            703.2, and 703.5. Where pictograms are provided as designations of permanent
            interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
            descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
            216.2 applies to signs that provide designations, labels, or names for interior rooms or
            spaces where the sign is not likely to change over time. Examples include interior
            signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
            text descriptors are required for pictograms that are provided to label or identify a
            permanent room or space. Pictograms that provide information about a room or space,
            such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
            are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
            with 703. Where both visual and tactile characters are required, either one sign with


                                                                                                 10
           Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 11 of 16




            both visual and tactile characters, or two separate signs, one with visual, and one with
            tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
            Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
            above the finish floor or ground surface, measured from the baseline of the lowest
            tactile character and 60 inches (1525mm) maximum above the finish floor or ground
            surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
            Location. Where a tactile sign is provided at a door, the sign shall be located
            alongside the door at the latchside. Where a tactile sign is provided at double doors
            with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign
            is provided at double doors with two active leafs, the sign shall be located to the right
            of the right hand door. Where there is no wall space at the latch side of a single door
            or at the right side of double doors, signs shall be located on the nearest adjacent wall.
            Signs containing tactile characters shall be located so that a clear floor space of 18
            inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the tactile
            characters, is provided beyond the arc of any door swing between the closed position
            and 45 degree open position.
XXIV.    INACCESSIBLE WOMEN'S RESTROOM. REQUIRED MINIMUM CLEAR WIDTH
         NOT PROVIDED AT DOOR OF WOMEN'S RESTROOM.
         a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32 inches
            (815 mm) minimum. Clear openings of doorways with swinging doors shall be
            measured between the face of the door and the stop, with the door open 90 degrees.
 XXV.    NON-COMPLIANT RISE IN FLOOR LEVEL AT THRESHOLD OF DOOR AT
         WOMEN'S RESTROOM ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
         RAMP NOT PROVIDED FOR NON-COMPLIANT RISE IN FLOOR LEVEL AT
         THRESHOLD OF DOOR AT WOMEN'S RESTROOM.
         a. ADAAG 404.2.5 Thresholds. Thresholds, if provided at doorways, shall be 1⁄2 inch
            (13 mm) high maximum. Raised thresholds and changes in level at doorways shall
            comply with 302 and 303. ADAAG 303.4 Ramps. Changes in level greater than 1⁄2
            inch high shall be ramped, and shall comply with 405 or 406.
XXVI.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
         DOOR OF WOMEN'S RESTROOM. NON-COMPLIANT CHANGE IN FLOOR
         LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT DOOR OF
         WOMEN'S RESTROOM.
         a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
            doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
            full width of the doorway and the required latch side or hinge side clearance.
            ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
            maneuvering clearances shall comply with 302. Changes in level are not permitted.
XXVII.   NON-COMPLIANT DOOR KNOB AT DOOR OF WOMEN'S RESTROOM
         REQUIRES TWISTING OF THE WRIST.


                                                                                                   11
            Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 12 of 16




          a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
             operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
             Operable parts shall be operable with one hand and shall not require tight grasping,
             pinching, or twisting of the wrist. The force required to activate operable parts shall
             be 5 pounds maximum.
XXVIII.   NON-COMPLIANT DOOR LOCK AT DOOR OF WOMEN'S RESTROOM
          REQUIRES TWISTING OF THE WRIST.
          a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
             operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
             Operable parts shall be operable with one hand and shall not require tight grasping,
             pinching, or twisting of the wrist. The force required to activate operable parts shall
             be 5 pounds maximum.
 XXIX.    INACCESSIBLE LIGHT SWITCH IN WOMEN'S RESTROOM. NON-COMPLIANT
          HEIGHT OF LIGHT SWITCH IN WOMEN'S RESTROOM EXCEEDS MAXIMUM
          HEIGHT ALLOWANCE.
          a. ADAAG 205 Operable Parts ADAAG 205.1 General. Operable parts on accessible
             elements, accessible routes, and in accessible rooms and spaces shall comply with
             309. ADAAG Advisory 205.1 General. Controls covered by 205.1 include, but are
             not limited to, light switches, circuit breakers, duplexes and other convenience
             receptacles, environmental and appliance controls, plumbing fixture controls, and
             security and intercom systems. ADAAG 308.2 Forward Reach. ADAAG 308.2.1
             Unobstructed. Where a forward reach is unobstructed, the high forward reach shall be
             48 inches (1220 mm) maximum and the low forward reach shall be 15 inches (380
             mm) minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed High
             Reach. Where a high forward reach is over an obstruction, the clear floor space shall
             extend beneath the element for a distance not less than the required reach depth over
             the obstruction. The high forward reach shall be 48 inches (1220 mm) maximum
             where the reach depth is 20 inches (510 mm) maximum. Where the reach depth
             exceeds 20 inches (510 mm), the high forward reach shall be 44 inches (1120 mm)
             maximum and the reach depth shall be 25 inches (635 mm) maximum. ADAAG
             308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where a clear floor or ground
             space allows a parallel approach to an element and the side reach is unobstructed, the
             high side reach shall be 48 inches (1220 mm) maximum and the low side reach shall
             be 15 inches (380 mm) minimum above the finish floor or ground. EXCEPTIONS: 1.
             An obstruction shall be permitted between the clear floor or ground space and the
             element where the depth of the obstruction is 10 inches (255 mm) maximum.
             ADAAG 308.3.2 Obstructed High Reach. Where a clear floor or ground space allows
             a parallel approach to an element and the high side Reach is over an obstruction, the
             height of the obstruction shall be 34 inches (865 mm) maximum and the depth of the
             obstruction shall be 24 inches (610 mm) maximum. The high side reach shall Be 48


                                                                                                  12
            Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 13 of 16




             inches (1220 mm) maximum for a reach depth of 10 inches (255 mm) maximum.
             Where the reach depth exceeds 10 inches (255 mm), the high side reach shall be 46
             inches (1170 mm) maximum for a reach depth of 24 inches (610 mm) maximum.
  XXX.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN WOMEN'S
          RESTROOM.
          a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
             rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
             with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304 shall
             be provided within the room. ADAAG 304.3.1 Circular Space. The turning space
             shall be a space of 60 inches (1525 mm) diameter minimum. The space shall be
             permitted to include knee and toe clearance complying with 306.
 XXXI.    INACCESSIBLE WATER CLOSET IN WOMEN'S RESTROOM. INACCESSIBLE
          TRAVEL PATH TO WATER CLOSET IN WOMEN'S RESTROOM. REQUIRED
          MINIMUM CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH TO WATER
          CLOSET IN WOMEN'S RESTROOM
          a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
             comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
             or more of the following components: walking surfaces with a running slope not
             steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
             and platform lifts. All components of an accessible route shall comply with the
             applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
             General. Walking surfaces that are a part of an accessible route shall comply with
             403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
             clear width of walking surfaces shall be 36 inches (915 mm) minimum.
XXXII.    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
          WOMEN'S RESTROOM.
          a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
             Clearances around water closets and in toilet compartments shall comply with 604.3.
             ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
             minimum measured perpendicular from the side wall and 56 inches (1420 mm)
             minimum measured perpendicular from the rear wall.
XXXIII.   REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
          WATER CLOSET IN WOMEN'S RESTROOM.
          a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
             bars shall be provided on the side wall closest to the water closet and on the rear wall.
XXXIV.    NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN
          WOMEN'S RESTROOM.
          a. ADAAG 604.2 Location. The water closet shall be positioned with a wall or partition
             to the rear and to one side. The centerline of the water closet shall be 16 inches
             minimum to 18 inches maximum from the side wall or partition.


                                                                                                   13
            Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 14 of 16




 XXXV.    INACCESSIBLE LAVATORY IN WOMEN'S RESTROOM. REQUIRED MINIMUM
          CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY IN WOMEN'S
          RESTROOM.
          a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
             space complying with 305, positioned for a forward approach, and knee and toe
             clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
             or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
             minimum.
XXXVI.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
          LAVATORY IN WOMEN'S RESTROOM.
          a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
             space complying with 305, positioned for a forward approach, and knee and toe
             clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
             ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
             element as part of a clear floor space, the toe clearance shall extend 17 inches
             (430mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall
             be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG
             306.3.3 Minimum Required Depth. Where knee clearance is required under an
             element as part of a clear floor space, the knee clearance shall be 11 inches deep
             minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches (685
             mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall
             be 30 inches (760 mm) wide minimum.
XXXVII.   INACCESSIBLE PAPER TOWEL DISPENSER IN WOMEN'S RESTROOM. NON-
          COMPLIANT MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN WOMEN'S
          RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
          a. ADAAG Advisory 606.1 General. If soap and towel dispensers are provided, they
             must be located within the reach ranges specified in 308. ADAAG 308.2 Forward
             Reach. ADAAG 308.2.1 Unobstructed. Where a forward reach is unobstructed, the
             high forward reach shall be 48 inches maximum and the low forward reach shall be
             15 inches minimum above the finish floor or ground. ADAAG 308.2.2 Obstructed
             High Reach. Where a high forward reach is over an obstruction, the clear floor space
             shall extend beneath the element for a distance not less than the required reach depth
             over the obstruction. The high forward reach shall be 48 inches maximum where the
             reach depth is 20 inches maximum. Where the reach depth exceeds 20 inches, the
             high forward reach shall be 44 inches maximum and the reach depth shall be 25
             inches maximum. ADAAG 308.3 Side Reach. ADAAG 308.3.1 Unobstructed. Where
             a clear floor or ground space allows a parallel approach to an element and the side
             reach is unobstructed, the high side reach shall be 48 inches maximum and the low
             side reach shall be 15 inches minimum above the finish floor or ground. ADAAG
             308.3.2 Obstructed High Reach. Where a clear floor or ground space allows a parallel


                                                                                                14
               Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 15 of 16




                approach to an element and the high side reach is over an obstruction, the height of
                the obstruction shall be 34 inches maximum and the depth of the obstruction shall be
                24 inches maximum. The high side reach shall be 48 inches maximum for a reach
                depth of 10 inches maximum. Where the reach depth exceeds 10 inches, the high side
                reach shall be 46 inches maximum for a reach depth of 24 inches maximum.
XXXVIII.     INACCESSIBLE MIRROR IN WOMEN'S RESTROOM. NON-COMPLIANT
             MOUNTED HEIGHT OF MIRROR IN WOMEN'S RESTROOM EXCEEDS
             MAXIMUM HEIGHT ALLOWANCE.
             a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
                installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
                maximum above the finish floor or ground. Mirrors not located above lavatories or
                countertops shall be installed with the bottom edge of the reflecting surface 35 inches
                (890 mm) maximum above the finish floor or ground.

             12.    The above listing is not to be considered all-inclusive of the barriers, which exist

     at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

     ADA violations.

             13.   The removal of the physical barriers, dangerous conditions and ADA violations set

     forth herein is readily achievable and can be accomplished and carried out without much

     difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

     36.304.

             14.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

     reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

     is required to remove the physical barriers, dangerous conditions and ADA violations that exist

     at the facility, including those set forth herein.

             15.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

     prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

     and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.




                                                                                                           15
          Case 1:19-cv-11032-RA Document 1 Filed 12/02/19 Page 16 of 16




        16.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

to remove the physical barriers to access and alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA,

closing the subject facility until the barriers are removed and requisite alterations are completed,

and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

incurred in this action.


                                                        Respectfully submitted,
                                                        s/Maria Costanza Barducci
                                                        Maria Costanza Barducci, Esq.
                                                        BARDUCCI LAW FIRM
                                                        Attorneys for Plaintiff
                                                        5 West 19th Street, 10th Floor
                                                        New York, New York 10011
                                                        Bar No.: 5070487
                                                        Telephone: 212-433-2554
                                                        Email: mc@barduccilaw.com




                                                                                                      16
